
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement (this "Agreement"), dated
as of February 18, 2008, is entered into by and between FGX International Inc.,
a Delaware corporation (the "Company"), and Steven Crellin, a resident of the
State of Massachusetts (the "Employee").

RECITALS

        The Company, Magnivision, Inc., a Delaware corporation that was
indirectly merged into the Company, and the Employee are parties to a certain
Amended and Restated Employment Agreement dated as of September 1, 2005 (the
"Original Agreement"). The Company and the Employee desire to amend and restate
the Original Agreement to modify certain of the terms and conditions set forth
therein.

TERMS OF AGREEMENT

        In consideration of the above recitals and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

        1.    Employment.    The Company hereby agrees to employ the Employee to
serve in the capacities described herein, and the Employee agrees to accept such
employment and perform such services, upon the terms and subject to the
conditions set forth in this Agreement.

        2.    Term.    The Employee's employment by the Company under this
Agreement shall commence on September 1, 2005 (the "Commencement Date") and
expire on the close of business on August 31, 2008 (the "Expiration Date").
Thereafter, this Agreement shall automatically renew for successive one (1) year
periods, unless either party provides written notice to the other party of its
intention to terminate this Agreement thirty (30) days prior to the expiration
of the term (each a "Renewal Term" and together with the Initial Term, the
"Term"). The Term shall be subject to earlier termination in accordance with the
terms and conditions of this Agreement. For purposes of this Agreement,
"Termination Date" shall mean the date on which this Agreement is terminated in
accordance with the terms of this Agreement.

        3.    Duties and Responsibilities.    During the Term, the Employee
shall serve as an Executive Vice President of the Company and of FGX
International Holdings Limited, a British Virgin Islands corporation and the
indirect parent of the Company ("FGX Holdings"), (FGX Holdings, together with
the direct and indirect subsidiaries of FGX Holdings, the "FGX Group"). The
Employee shall perform such duties and have such authority as may be assigned
and delegated to him from time to time by the Chief Executive Officer or
President of FGX Holdings or the Board of Directors of FGX Holdings (the
"Board"). The Employee shall at all times perform his duties and
responsibilities honestly, diligently, in good faith and to the best of his
ability. The Employee shall observe and comply with all of the rules,
regulations, policies and procedures established by the Company from time to
time and all applicable laws, rules and regulations imposed by governmental and
regulatory authorities from time to time. The Employee's employment by the
Company shall be full-time and exclusive and the Employee agrees that he will
devote his full business time, attention and energies to the performance of his
obligations hereunder. Notwithstanding the foregoing, the Employee shall be
permitted to engage in charitable and civic activities and manage his personal
passive investments, provided such personal passive investments are not in a
company which engages in a business competitive with any business of the FGX
Group and provided that such activities do not individually or collectively
interfere with the performance of his duties and responsibilities under this
Agreement. The Employee shall be based in the greater Providence, Rhode Island
area, subject to such travel as may be necessary to fulfill his obligations
under this Agreement.

--------------------------------------------------------------------------------



        4.    Compensation.    As compensation for his services hereunder and in
consideration of the covenants set forth in Sections 10, 11, 12, 13, 14 and 15
below, the Company shall pay to the Employee the following compensation, subject
to any withholding and other taxes as may be imposed by applicable federal,
state or local government authorities and other normal and usual employee
deductions:

        (a)    Base Salary.    The Company shall pay to the Employee an annual
base salary (the "Base Salary") of Three Hundred Thousand Dollars ($300,000.00)
per year during the Term. The Base Salary may be increased from time to time
during the Term in the sole discretion of the Board. The Base Salary shall, at a
minimum, be reviewed by the Board annually. The Base Salary shall be payable in
accordance with the Company's customary payroll practices and procedures and
shall be prorated for any partial year during the Term.

        (b)    Bonus.    In addition to the Base Salary, the Employee shall be
eligible for payment of a target bonus (the "Bonus") of 50% of the Base Salary
on account of the services rendered by him during each calendar year during the
Term and the attainment of certain performance goals established by the Board,
and the amount of any such bonus shall be payable from time to time during the
Term in the sole discretion of the Board. The Bonus shall be subject to increase
or decrease in the discretion of the Board.

        5.    [Reserved.]    

        6.    Fringe Benefits.    The Employee shall be entitled to participate
in all employee benefit plans and programs (including, without limitation,
profit sharing, medical, disability and life insurance plans and programs) that
the Company establishes and makes generally available from time to time to its
employees, subject, however, to the applicable eligibility requirements and
other provisions of such plans and programs (including, without limitation,
requirements as to position, tenure, salary, age and health). The Employee shall
also be entitled to receive such fringe benefits and perquisites as may be
generally provided by the Company from time to time to its employees, in
accordance with the policies of the Company in effect from time to time.

        7.    Paid Time Off.    The Employee shall be entitled to twenty
(20) days of paid time off annually in accordance with the Company's paid time
off policies in effect from time to time, to be taken at such time(s) as shall
not, in the reasonable judgment of the President of the Company, interfere with
the Employee's fulfillment of his duties hereunder. The Employee shall be
entitled to as many holidays, sick days and personal days as are generally
provided by the Company from time to time to its employees in accordance with
the Company's policies as in effect from time to time.

        8.    Reimbursement of Expenses.    The Company shall pay or reimburse
the Employee for all reasonable travel, entertainment and other expenses
incurred by him in connection with the performance of his duties hereunder in
accordance with the policies and procedures of the Company as in effect from
time to time provided that (a) such expenditure is of a nature deductible under
Section 162 of the Internal Revenue Code (the "Code") on the Federal income tax
return of the Company as a business expense and not as deductible compensation
to the Employee and (b) Employee provides the Company with such documentary
evidence as may in the opinion of the Company be required by the Code or any
regulation promulgated thereunder for the substantiation of such expenditure as
a deductible business expense of the Company and not as deductible compensation
to the Employee. The Employee agrees that, if at any time, any payment made to
the Employee by the Company as a business expense reimbursement shall be
disallowed as a deductible expense to the Company by the appropriate taxing
authorities, the Employee shall reimburse the Company to the full extent of such
disallowance.

2

--------------------------------------------------------------------------------



        9.    Termination.    Notwithstanding anything to the contrary contained
in this Agreement, the parties hereto shall have the right, in addition to any
other rights and remedies which they may have, to terminate this Agreement and
the Employee's employment hereunder as follows:

        (a)    For Cause.    The Company shall have the right to immediately
terminate this Agreement and the Employee's employment with the Company
hereunder by delivery of written notice to the Employee upon (i) the willful
failure of the Employee to follow the good faith directions of the Chief
Executive Officer or President of the Company or the executive officer of the
Company charged with the supervision of the Employee provided to the Employee
consistent with the provisions of this Agreement (other than any such failure
resulting from his incapacity due to illness or physical or mental disability
which is subject to the provisions of Section 9(c)) after written notice thereof
from the Company and a ten (10) day opportunity to cure, (ii) any act by the
Employee of fraud or dishonesty, misappropriation or embezzlement, or willful
misconduct or gross negligence in connection with the performance of the
Employee's duties hereunder, (iii) a breach by the Employee of any provision
hereof or of any contractual or legal duty to the Company (including, but not
limited to, the unauthorized disclosure of Confidential Information (as defined
herein), and non-compliance with the written policies, guidelines and procedures
of the Company or any of its affiliates), after written notice thereof from the
Company and a ten (10) day opportunity to cure in the event that such breach was
not willful, (iv) the commission by the Employee of a felony or a crime
involving moral turpitude (including pleading guilty or no contest to such crime
or a lesser crime which results from plea bargaining), whether or not such
felony, crime or lesser offense was committed in connection with the business of
the Company, (v) habitual drunkenness or substance abuse by the Employee or
(vi) any act of the Employee which injures or could reasonably be expected to
injure the reputation, business or business relationships of the Company.

        (b)    Death.    This Agreement shall automatically terminate in the
event of the Employee's death without notice to either party.

        (c)    Disability.    The Company shall have the right to terminate this
Agreement and the Employee's employment with the Company hereunder upon not less
than thirty (30) days' prior written notice to the Employee in the event that
the Employee shall be unable to perform his duties hereunder by virtue of
illness or physical or mental disability (from any cause or causes whatsoever)
in substantially the manner and to the extent required of him hereunder prior to
the commencement of such disability, and the Employee shall fail to perform such
duties for periods aggregating one hundred eighty (180) days, whether or not
continuous, in any continuous three hundred sixty (360) day period
("Disability").

        (d)    Without Cause.    The Company shall have the right to terminate
this Agreement and the Employee's employment with the Company at any time
without cause on not less than this (30) days' prior written notice to the
Employee.

        (e)    Resignation for Good Reason.    Notwithstanding anything to the
contrary within this Agreement, if the Company substantially changes the terms
and conditions of Employee's employment by either (i) unilaterally reducing his
Base Salary or (ii) substantially changing his job responsibilities without his
consent, then Employee shall have the right to terminate his employment with the
Company for "Good Reason." Prior to doing so, the Employee shall be required to
provide notice to the Company in writing of the specific circumstances which the
Employee contends justify his resignation for "Good Reason," and the Company
shall have fifteen (15) business days in which to cure such changes which led to
the Employee's determination to that he had the right to resign for "Good
Reason." If the Employee resigns for "Good Reason," he shall be entitled to the
severance benefits as if he had been terminated without cause as described in
subsection (g) below.

3

--------------------------------------------------------------------------------



        (f)    Mutual Agreement.    The parties may terminate the Employee's
employment with the Company hereunder upon their mutual written consent.

        (g)    Payments Upon Termination.    In the event that the Company shall
terminate this Agreement and the Employee's employment with the Company under
Section 9(a), (b) or (c) above or the Employee terminates his employment with
the Company for any reason prior to the Expiration Date, then the Company shall
pay to the Employee (or his heirs and/or personal representatives) the Base
Salary earned through the date of termination and shall reimburse the Employee
for any expenses for which the Employee is entitled to reimbursement under
Section 8 of this Agreement, and the Company shall have no further obligation to
the Employee. In the event that the Company shall terminate this Agreement and
the Employee's employment with the Company under Section 9(d) above (for a
reason other than those covered by Sections 9(a), (b) or (c) above), then the
Company shall (i) pay to the Employee the Base Salary earned through the date of
termination, when and as the same would have been payable but for such
termination, (ii) pay to the Employee the Bonus, if any, that is payable to the
Employee pursuant to Section 4(b) above on account of any year preceding the
year in which such termination occurs, when and as the same would have been
payable hereunder but for such termination, (iii) reimburse the Employee for any
expenses for which the Employee is entitled to reimbursement under Section 8 of
this Agreement, when and as the same would have been reimbursed but for such
termination, (iv) continue to pay to the Employee the Base Salary (as in effect
on the last day of his employment with the Company) for a period of twelve
(12) months following the date of termination, or if the Company exercises its
Noncompete Extension (as defined below) the Company will continue to pay to the
Employee the Base Salary (as in effect on the last day of his employment with
the Company) for a period of eighteen (18) months, and (v) continue to provide
the Employee with those medical, life and disability insurance benefits, if any,
which are provided to the Employee on the last day of his employment with the
Company for a period of twelve (12) months following his last day of employment
with the Company, and the Company shall have no further obligation to the
Employee. In the event of termination, the Employee shall make reasonable
efforts to mitigate damages by seeking other employment; provided, however, that
he shall not be required to accept a position of substantially different
character than the highest position held by him with the Company or a position
that would cause him to violate the provisions of Section 12 hereunder, nor
shall he be required to accept a position in a location which is unreasonable,
given the personal circumstances of the Employee. To the extent that the
Employee shall receive compensation, benefits and service credit for benefits
from such other employment during such twelve (12) month period following the
date of termination, the payment to be made and the benefits to be provided by
the Company under the provisions of this Subsection 9(g) shall be
correspondingly reduced.

        (h)    Change in Control.    In the event that the assets of the Company
are sold or substantially divested, and any such successor in interest to the
Company does not assume this Agreement, then the Company agrees that the
Employee shall be entitled to the severance benefits as if he had been
terminated without cause as described in subsection (g) above.

        (i)    Certain Reductions of Payments by the Company.    

        (1)   Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would constitute an "excess parachute payment" within the meaning of
Section 280G(b) of the Code, and thus would result in the Employee incurring an
excise tax under Section 4999 of the Code, then the aggregate present value of
amounts payable or distributable to or for the benefit of the Employee pursuant
to this Agreement (such payments or distributions pursuant to this Agreement are
hereinafter

4

--------------------------------------------------------------------------------



referred to as "Agreement Payments") shall be reduced to the Reduced Amount, but
only if and to the extent that the after-tax value to the Employee of reduced
Agreement Payments would exceed the after-tax value to the Employee of the
Agreement Payments received by the Employee without application of such
reduction. The "Reduced Amount" shall be an amount expressed in present value
which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be nondeductible by the Company because of Section 280G
of the Code. Anything to the contrary notwithstanding, if the Reduced Amount is
zero and it is determined further that any Payment which is not an Agreement
Payment would nevertheless be nondeductible by the Company for Federal income
tax purposes because of Section 280G of the Code, then the aggregate present
value of Payments' which are not Agreement Payments shall also be reduced (but
not below zero) to an amount expressed in present value which maximizes the
aggregate present value of Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code. For purposes
of this Section 9(e)(i), present value shall be determined in accordance with
Section 280G(d)(4) of the Code. Thus, for illustrative purposes only, if the
Employee's average W-2 compensation for the five (5) years prior to the year in
which a change in control occurs (the "Base Amount") was $500,000, and the value
of the payments and benefits that are contingent upon the change in control (the
"Parachute Payments") was $1,510,000, the Employee would have an excess
parachute payment within the meaning of Section 280G(b) of the Code since the
value of the parachute payments ($1,510,000) would be greater than three
(3) times the Employee's Base Amount ($1,500,000). The amount of the excess
parachute payment would be $1,010,000 (the amount by which the value of the
parachute payments exceeds one (1) times the Base Amount), and if the aggregate
amount of the parachute payments was not reduced, the Employee would incur an
excise tax under Section 4999 of the Code equal to 20% of the excess parachute
payment (or $202,000). This excess parachute payment could be avoided if
instead, the value of the parachute payments was reduced by $10,001 to
$1,499,999 (since the value of the parachute payments then would be less than
three (3) times the Base Amount). Since the Employee would receive a greater
after tax amount, under the foregoing example, if his parachute payments were
reduced by $10,001 (to $1,499,999) than he would if his parachute payments were
not reduced and the Employee incurred a $202,000 excise tax (reducing his
parachute payments to $1,308,000) on the excess parachute payment, the
Employee's parachute payments would be reduced under this provision to
$1,499,999 (by $10,001) to avoid any excess parachute payments.

        (2)   All determinations required to be made under this Section 9(e)(i)
shall be made by the Company's accountants for the Company's last fiscal year
or, at the mutual agreement of the Employee and the Company, any other
nationally or regionally recognized firm of independent public accountants (the
"Accounting Firm"), which shall provide detailed supporting calculations both to
the Company and the Employee within twenty (20) business days of the date of
termination or such earlier time as is requested by the Company and an opinion
to the Employee that he has substantial authority not to report any excise tax
on his Federal income tax return with respect to any Payments. Any such
determination by the Accounting Firm shall be binding upon the Company and the
Employee. The Employee shall determine which and how much of the Payments shall
be eliminated or reduced consistent with the requirements of this
Section 9(e)(i), provided that, if the Employee does not make such determination
within ten business days of the receipt of the calculations made by the
Accounting Firm, the Company shall elect which and how much of the Payments
shall be eliminated or reduced consistent with the requirements of this
Section 9(e)(i) and shall notify the Employee promptly of such election. Within
five business days thereafter, the Company shall pay to or distribute to or for
the benefit of the Employee such amounts as are then due to the Employee under
this Agreement. All fees and expenses of the Accounting Firm

5

--------------------------------------------------------------------------------






incurred in connection with the determinations contemplated by this
Section 9(e)(i) shall be borne by the Company.

        (3)   As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder. In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Employee which the Accounting Firm believes
has a high probability of success, determines that an Overpayment has been made,
any such Overpayment paid or distributed by the Company to or for the benefit of
the Employee shall be treated for all purposes as a loan ab initio to the
Employee which the Employee shall repay to the Company together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Employee to the Company if and to the extent such
deemed loan and payment would not either reduce the amount on which the Employee
is subject to tax under Section 1 and Section 4999 of the Code or generate a
refund of such taxes. In the event that the Accounting Firm, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

        10.    Confidential Information.    The Employee recognizes and
acknowledges that he will have access to certain Confidential Information (as
defined below) and that such information constitutes valuable, special and
unique property of FGX Group. The Employee acknowledges that the Confidential
Information is and shall remain the exclusive property of the FGX Group. The
Employee agrees that he will not at any time (whether during the Term or at any
time thereafter) disclose any Confidential Information to anyone outside the FGX
Group, or utilize any Confidential Information for his own benefit or the
benefit of any third party without the prior written consent of the Company. The
Employee further agrees that all memoranda, disks, files, notes, records or
other documents which contain Confidential Information, whether in electronic
form or hard copy, and whether created by the Employee or others, which come
into his possession, shall be and remain the exclusive property of the FGX Group
to be used by the Employee only in the performance of his obligations hereunder.
The Employee agrees that the foregoing restrictions shall apply whether or not
such information is marked "Confidential," "Proprietary" or otherwise. For
purposes hereof, "Confidential Information" shall mean and include all
information, whether written or oral, tangible or intangible, of a private,
secret, proprietary or confidential nature, of or concerning the FGX Group or
their business or operations, including without limitation any trade-secrets or
know-how, computer software programs in both source code and object code form,
any technique, process or methodology, any sales, promotional or marketing
plans, programs, techniques, practices or strategies, any expansion plans
(including existing and entry into new markets), any operational or management
guidelines any cost, pricing or other financial data or projections, the
identity and background of any customer, employee, prospect, supplier or
investor, and any other information that is to be treated as confidential
because of any duty of confidentiality owed by the FGX Group to a third party or
any other information that any member of the FGX Group shall, in the ordinary
course of business, possess or use and not release externally without
restriction on use or disclosure. Notwithstanding the foregoing, the term
"Confidential Information" shall not include information which (a) was known by
the Employee prior to the commencement of his employment with the Company,
(b) becomes available to the Employee from a source other than a member of the
FGX Group or parties with whom any member of the FGX Group does business that is
not bound by a duty of confidentiality to any member of the FGX Group or such

6

--------------------------------------------------------------------------------



other parties or (c) becomes generally available or known in the industry other
than as a result of its disclosure by the Employee. In the event that the
Employee becomes, on the advice of counsel, legally obligated to disclose any
Confidential Information other than to a member of the FGX Group, he will
provide the Company with prompt written notice thereof so that the FGX Group may
seek a protective order or other appropriate remedy and the Employee will
cooperate with and assist the FGX Group in securing such protective order or
other remedy. In the event that such protective order is not obtained, or that
the FGX Group waives compliance with the provisions of this Section to permit a
particular disclosure, the Employee will furnish only that portion of the
Confidential Information which he is, on the advice of counsel, legally required
to disclose. The Employee agrees to execute such confidentiality agreements that
the Board may adopt and/or modify from time to time as a standard form to be
executed by employees of the Company.

        11.    Return of Documents and Property.    Upon the termination of the
Employee's employment with the Company or at any other time upon the request of
the Company, the Employee (or his heirs or personal representatives) (a) shall
deliver to the Company all memoranda, disks, flies, notes, records or other
documents which contain or are based upon Confidential Information and shall not
retain any copies thereof in any format or storage medium (including computer
disk or memory) and (b) purge from any computer system in his possession other
than those owned by and returned to the Company, all computer files which
contain or are based upon any Confidential Information and confirm such purging
in writing to the Company.

        12.    Noncompetition.    The Employee acknowledges that the members of
the FGX Group engage in a competitive business, the Employee's services and
responsibilities are unique in character and are of particular significance to
the members of the FGX Group, and the Employee's position with the Company will
place him in a position of confidence and trust with the customers, suppliers,
employees of and investors in the FGX Group. The Employee consequently agrees
that it is reasonable and necessary for the protection of the members of the FGX
Group and its goodwill and business that the Employee makes the commitments set
forth herein. The Employee therefore agrees that during the Term and for a
period of eighteen (18) months thereafter (the "Noncompete Period"), he will not
as an individual proprietor, partner, shareholder, officer, director, employee,
consultant, independent contractor, agent, joint venturer, investor or lender,
directly or indirectly, engage anywhere in the United States in the business of
providing services relating to the sale or distribution of jewelry, sunglasses,
reading glasses or any of their accessories or in any other business engaged in
by any member of the FGX Group while the Employee was employed by the Company;
provided, however, that the beneficial ownership by the Employee of less than
five percent (5%) of the shares of common stock of any other corporation having
a class of equity securities actively traded on a national securities exchange
or over-the-counter market shall not be deemed, in and of itself, to violate the
prohibitions of this Section 12. Notwithstanding the foregoing, for so long as a
majority of the issued and outstanding capital stock of the Company is owned
directly or indirectly by Berggruen Holdings, Inc. or one or more of its
affiliates or a representative of Berggruen Holdings, Inc. or one or more of its
affiliates is on the Board (or any entity owning a majority of the issued and
outstanding shares of the Company, whether directly or indirectly) the Company
shall have the right to extend the Noncompete Period for an additional six
(6) months for a total of twenty-four (24) months (the "Noncompete Extension")
by delivering to Employee written notice of such decision prior to termination
of the original eighteen (18) month Noncompete Period.

        13.    Non-Solicitation of Employees.    The Employee agrees that he
will not during the Noncompete Period, directly or indirectly, employ or permit
any company or business directly or indirectly controlled by him to employ, any
person who is, or at any time during the preceding twelve month period, was an
employee of any member of the FGX Group, or induce, persuade or seek to induce
or persuade any such person to leave his employment with any member of the FGX
Group.

7

--------------------------------------------------------------------------------



        14.    Non-Disparagement.    The Employee agrees that at all times
during and after the Term, the Employee will not engage in any conduct that is
injurious to the reputation or interests of any member of the FGX Group,
including, but not limited to, making disparaging comments (or inducing or
encouraging others to make disparaging comments) about any member of the FGX
Group, or any of their respective, directors, officers, employees or agents, or
their respective operations, financial condition, prospects, content, products
or services.

        15.    Intellectual Property.    

        (a)    Ownership of Developments.    The Employee acknowledges that all
original works of authorship, inventions, improvements, discoveries,
developments, concepts, software (including, without limitation, images, text,
source code, object code, html code and scripts), databases and trade secrets
and other original works, and any upgrades, modifications, improvements or
enhancements to the foregoing and any related patents, patent applications,
copyrights and copyright applications, which are created, made, conceived,
developed or reduced to practice by the Employee or under his or her direction
or jointly with others during the Term or within one (1) year thereafter
(whether or not during normal working hours, on the premises of the Company or
using Company's equipment or Confidential Information), which relate to the
present or anticipated business activities of the FGX Group (all of which are
collectively referred to as "Developments") are and shall remain the sole and
exclusive property of the Company, and all right, title and interest therein,
whether or not used by the Company, shall, from the inception of development, be
exclusively and perpetually the property of the Company. Unless otherwise agreed
to in writing by the Company, nothing in this or any agreement or in the course
of dealing between the Employee and the Company shall be construed to grant the
Employee or his affiliates any ownership right, title or interest in or license
to any of the Developments. The Employee acknowledges that all Developments made
by the Employee (solely or with others) within the scope of the Employee's
employment and winch are protectable by copyright are "works made for hire"
within the meaning of the U.S. Copyright Act and any other U.S. and foreign laws
relating to intellectual property. To the extent that any Developments shall not
be deemed "works made for hire", the Employee hereby irrevocably assigns to the
Company any of his worldwide right, title or interest in and to all Developments
and all intellectual property rights, including but not limited to all worldwide
copyrights, trade secrets, patent rights and trademark rights, in and to all of
the Developments, and any extensions and renewals thereof.

        (b)    Obligations of the Employee.    The Employee shall (i) promptly
notify, make full disclosure to, and execute and deliver any documents requested
by, the Company, to evidence or better assure title to all Developments in the
Company, as so requested, (ii) renounce any and all claims, including but not
limited to claims of ownership and royalty, with respect to all Developments and
all other property owned or licensed by any member of the FGX Group,
(iii) assist the members of the FGX Group in obtaining, maintaining and
enforcing for itself at its own expense United States and foreign patents,
copyrights, trademark, trade secret or other protection of any and all
Developments and (iv) promptly execute, whether during his employment with the
Company or thereafter, all applications, endorsements or other documents
necessary or appropriate to maintain patents and other rights for any member of
the FGX Group and to protect the title of the members of the FGX Group thereto,
including but not limited to assignments of such patents, copyrights, trademark,
trade secrets and other rights in accordance with Subsection (c) below.

        (c)    Patent and Copyright Registrations.    The FGX Group and their
nominees shall have the right to use and apply for common law and statutory
protections of all Developments in any and all countries and jurisdictions.
Furthermore, the Employee agrees to assist the members of the FGX Group or their
designees, at the FGX Group's expense, in every proper way to secure the FGX
Group's rights in the Developments and any patents, copyrights, trademark and
mask work

8

--------------------------------------------------------------------------------






rights or other intellectual property rights relating thereto in any and all
countries and jurisdictions, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the FGX Group, their successors, assigns
and nominees the sole and exclusive right, title and interest in and to such
Developments, including all rights associated with works of authorship
throughout the world, any copyrights, patents, mask work rights, trade secrets,
or other intellectual property rights relating thereto or analogous to those set
forth herein. The Employee further agrees that his obligation to execute or
cause to be executed any such instrument or papers shall continue after the
termination of this Agreement. If the FGX Group is unable because of the
Employee's mental or physical incapacity, his refusal or for any other reason to
secure his signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Developments, then
the Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney-in-fact, which
designation and appointment is coupled with an interest, to act for and on his
behalf and stead, to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patent or
copyright registrations thereon with the same legal force and effect as if
executed by the Employee. The foregoing rights shall also apply to any
divisions, continuations, renewals, reissues and extensions of the foregoing, as
applicable, now existing or hereafter filed, issued or acquired.

        (d)    Prior Inventions Retained and Licensed.    Attached hereto as
Exhibit B is a list describing all inventions, original works of authorship,
developments, improvements and trade secrets which were created, made,
conceived, developed or reduced to practice by the Employee prior to his
employment with the Company which relate to the present or anticipated business
activities of the FGX Group(collectively, the "Prior Inventions"). The Prior
Inventions shall belong to the Employee and shall not be assigned to the Company
hereunder. If no such Prior Inventions are listed on Exhibit B, the Employee
represents that there are no such Prior Inventions. If in the course of his
employment with the Company, the Employee incorporates into any invention,
improvement, development, product, copyrightable material or trade secret any
invention, improvement, development, concept, discovery or other proprietary
information owned by the Employee or in which the Employee has an interest, the
Company is hereby granted and shall have a nonexclusive royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such product, process or
machine.

        (e)    Inventions Assigned to the United States.    The Employee agrees
to assign to the United States government all his right, title, and interest in
and to any and all Developments whenever such full title is required to be in
the United States by a contract between the Company and the United States or any
of its agencies.

        (f)    Maintenance of Records.    The Employee agrees to keep and
maintain adequate and current written records of all Developments made by the
Employee (solely or jointly with others) during the term of his employment with
the Company. The records will be in the form of notes, sketches, drawings, and
any other format that may be specified by the Company. The records will be
available to and remain the sole property of the Company at all times.

        16.    Enforceability of Restrictive Covenants.    The Employee hereby
acknowledges that the restrictions on his activity contained in Sections 10, 11,
12, 13, 14 and 15 are necessary for the reasonable protection of the members of
the FGX Group and are a material inducement to the Company entering into this
Agreement and the Option Agreement. The Employee further acknowledges that a
breach or threatened breach of any such provisions would cause irreparable harm
to the members of the FGX Group for which there is no adequate remedy at law.
The Employee agrees that in the event of any breach or threatened breach of any
provision contained in Section 10,

9

--------------------------------------------------------------------------------



11, 12, 13, 14 or 15 of this Agreement, the Company shall have the right, in
addition to any other rights or remedies it may have, to seek injunctive relief
without having to post bond or other security and without having to prove
special damages or the inadequacy of the available remedies at law. The parties
acknowledge that (a) the time, scope, geographic area and other provisions
contained in Sections 10, 11, 12, 13, 14 and 15 are reasonable and necessary to
protect the goodwill and business of the Company, (b) the customers of the
Company may be serviced from any location and accordingly it is reasonable that
the covenants set forth herein are not limited by narrow geographic area and
(c) the restrictions contained in Sections 10, 11, 12, 13, 14 and 15 will not
prevent him from being employed or earning a livelihood. If any covenant
contained in Section 10, 11, 12, 13, 14 or 15 is held to be unenforceable by
reason of the time, scope or geographic area covered thereby, such covenant
shall be interpreted to extend to the maximum time, scope or geographic area for
which it may be enforced as determined by a court making such determination, and
such covenant shall only apply in its reduced form to the operation of such
covenant in the particular jurisdiction in which such adjudication is made. In
the event that the Company shall bring any action, suit or proceeding against
the Employee for the enforcement of this Agreement, the calculation of the
Noncompete Period shall not include the period of time commencing with the
filing of the action, suit or proceeding to enforce this Agreement through the
date of the final judgment or final resolution (including all appeals, if any)
of such action, suit or proceeding. The existence of any claim or cause of
action by the Employee against any member of the FGX Group predicated on this
Agreement or otherwise shall not constitute a defense to the enforcement by the
Company of any provision of Section 10, 11, 12, 13, 14 or 15.

        17.    Section 409A.    To the extent that the Employee otherwise would
be entitled to any payment (whether pursuant to this Agreement or otherwise)
during the six months beginning on the Expiration Date that would be subject to
the additional tax imposed under Section 409A of the Code ("Section 409A"),
(x) the payment shall not be made to the Employee during such six month period
and (y) the payment, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code shall be paid to the Employee on
the earlier of the six-month anniversary of the Expiration Date or the
Employee's death or Disability. Similarly, to the extent that the Employee
otherwise would be entitled to any benefit (other than a payment) during the six
months beginning on the Expiration Date that would be subject to the
Section 409A additional tax, the benefit shall be delayed and shall begin being
provided (together, if applicable, with an adjustment to compensate the Employee
for the delay) on the earlier of the six-month anniversary of the Expiration
Date, or the Employee's death or Disability.

        18.    Limited Arbitration.    In the event that the Employee is
terminated by the Company hereunder for Cause, the Employee shall have the right
to give notice to the Company of his decision to arbitrate whether or not such
termination was for Cause or without Cause, provided that the Employee provides
the Company with written notice of his intent to arbitrate such dispute within
thirty (30) days of the date of termination. Each party shall select one
arbitrator, and the two arbitrators thereby selected shall select a third
arbitrator. The arbitration shall take place in Providence County, Rhode Island
or such other place as the parties shall agree, under the then-current
Commercial Arbitration Rules of the American Arbitration Association. The
decision of a majority of the three arbitrators will be final and binding on the
parties to this Agreement. The arbitrators will only have the authority to
determine whether such termination was for Cause or without Cause, and will not
have the authority to award any damages whatsoever. Following such decision, the
parties agree that all of the terms of this Agreement shall continue to govern
the parties, including, without limitation, the restrictive covenants in
Sections 10 through 15 and any severance payments or benefits, if any, to be
provided by the Company to the Employee.

        19.    Conflict.    The Employee hereby represents and warrants to the
Company that neither the execution or delivery of this Agreement by him nor the
performance by him of his duties hereunder shall constitute a default, breach or
violation of any understanding, contract or commitment, written or

10

--------------------------------------------------------------------------------




oral, express or implied, to which the Employee is a party or to which the
Employee is or may be bound, including, without limitation, any understanding,
contract or commitment with any present or former employer. The Employee hereby
agrees to indemnify and hold the Company harmless from and against any and all
claims, losses, damages, liabilities, costs and expenses (including, without
limitation, attorneys fees and expenses) incurred by the Company in connection
with any default, breach or violation by the Employee of any such understanding,
contract or commitment.

        20.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, successors and
assigns, except that the Employee may not assign any of his rights or delegate
any of his duties hereunder without the prior written consent of the Company
(which may be granted or withheld in the Company's sole and absolute
discretion).

        21.    Entire Agreement.    This Agreement constitutes the entire
understanding of the parties relating to the subject matter hereof and
supersedes and cancels any and all prior agreements, understandings,
arrangements, promises and commitments, whether written or oral, express or
implied, relating to the subject matter hereof, including, without limitation,
that certain Employment Agreement dated as of March 1, 1997 between American
Greetings Corporation and the Employee, as assigned to Magnivision, Inc. as of
July 29, 2004 (the "Prior Agreement"), that certain Employment Agreement dated
as of October 1, 2004 between Magnivision Inc. and the Employee (the "2004
Agreement"), the Original Agreement and all such prior agreements,
understandings, arrangements, promises and commitments, including, without
limitation, the Prior Agreement, the 2004 Agreement and the Original Agreement,
are hereby canceled and terminated. The Employee hereby acknowledges that any
compensation or benefits the Employee otherwise may have been entitled to under
the Prior Agreement, the 2004 Agreement and the Original Agreement are hereby
waived. The Company hereby acknowledges that any rights of Magnivision or
obligations of the Employee under the Prior Agreement, the 2004 Agreement and
Original Agreement are hereby waived.

        22.    Amendment.    This Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of such amendment, supplement or
modification is sought.

        23.    Survival.    The provisions of Sections 9 through 33 hereof shall
survive the termination or expiration of this Agreement.

        24.    Notices.    Any notice, request or other document required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given (a) upon delivery, if delivered by hand, (b) three (3) days after
the date of deposit in the mail, postage prepaid if mailed by U S. certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service, in each case, addressed as follows:

If to the Employee, to the address
set forth below his name on the
signature page hereto.

If to the Company, to:

FGX International Inc.
Attention: CEO
500 George Washington Highway
Smithfield, Rhode Island 02917

Any party may change the address to which notice shall be sent by giving notice
of such change of address to the other parties in the manner provided above.

        25.    Waivers.    The failure or delay of any party to enforce any
provision of this Agreement shall in no way affect the right of such party to
enforce the same or any other provision of this Agreement.

11

--------------------------------------------------------------------------------




The waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver by such party of any succeeding breach of such
provision or a waiver by such party of a breach of any other provision. The
granting of any consent or approval by any party in any one instance shall not
be construed to waive or limit the need for such consent or approval in any
other or subsequent instance.

        26.    Governing Law and Jurisdiction.    This Agreement shall be
construed in accordance with and governed by the laws of the State of Rhode
Island applicable to contracts executed and to be wholly performed within such
State (without regard to the choice of law provisions thereof). Each party
hereby irrevocably and unconditionally consents and submits to the exclusive
jurisdiction of the courts of the State of Rhode Island sitting in Providence
County, Rhode Island and of the United States District Court for the District of
Rhode Island for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby and each party agrees
not to commence any action, suit or proceeding relating thereto except in such
courts (except as set forth in Section 18 above). Each party further agrees that
any service of process, summons, notice or document sent by U.S. registered mail
to its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in any such court. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in such courts, and irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

        27.    Severability.    If any term or provision of this Agreement shall
be determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable for any reason, the remaining provisions of this Agreement shall
remain enforceable and the invalid, illegal or unenforceable provisions shall be
modified so as to be valid and enforceable and shall be enforced.

        28.    Assignment.    The rights and obligations of the parties under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and permitted assigns of the parties. Notwithstanding anything
contained herein to the contrary, the Company shall have the right to assign
this Agreement to any member of the FGX Group or any third party who acquires
the Company or substantially all of the assets of the Company. Except as
otherwise set forth in this Agreement, neither party may assign his or its
rights or obligations under this Agreement without the prior written consent of
the other party.

        29.    Third Party Beneficiaries.    Each of the parties hereto agree
that each member of the FGX Group is and shall be deemed an intended third party
beneficiary of the Company's rights under Sections 10 through 16 of this
Agreement with full rights to enforce the provisions thereof as if a signatory
hereto.

        30.    Section Headings.    Section headings are included in this
Agreement for convenience of reference only, and shall in no way affect the
meaning or interpretation of this Agreement.

        31.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

        32.    Number of Days.    In computing the number of days for purposes
of this Agreement; all days shall be counted, including Saturdays, Sundays and
holidays; provided, however, if the final day of any time period falls on a
Saturday, Sunday or holiday on which federal banks in the United States are or
may elect to be closed, then the final day should be deemed the next day which
is not a Saturday, Sunday or such holiday.

        33.    Attorneys' Fees.    In any action brought to enforce any
provision of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees and costs from the other party to

12

--------------------------------------------------------------------------------




the action or proceeding. For purposes of this Agreement, the "prevailing party"
shall be deemed to be that party who obtains substantially the result sought,
whether by settlement, mediation, judgment, arbitration or otherwise, and
"attorneys' fees" shall include, without limitation, the actual attorneys' fees
incurred in retaining counsel for advice, negotiations, suit, or other legal
proceeding, including mediation and arbitration.

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF the parties have executed this Agreement as of the
day and year first written above.

    FGX INTERNATIONAL INC.
 
 
By:
 
/s/ Alec Taylor

--------------------------------------------------------------------------------

Name: Alec Taylor
Title: Chief Executive Officer
 
 
EMPLOYEE
 
 
By:
 
/s/ Steven Crellin

--------------------------------------------------------------------------------

Name: Steven Crellin
Address: 10 Hales Pond Lane
Wrentham, MA 02093

14

--------------------------------------------------------------------------------



EXHIBIT B

PRIOR INVENTIONS

15

--------------------------------------------------------------------------------



EXECUTIVE EMPLOYEE BENEFITS

1.Pre-Tax Medical—eligible the 1st of the month following 30 days of employment.
Open Enrollment is January of each year.

2.Pre-Tax Dental—eligible the 1st of the month following 30 days of employment.
Open Enrollment is January of each year.

3.Life Insurance after 30 days of employment. This benefit is company paid and
pays two times annual salary over $60,000 up to an aggregate of $400,000.
Supplemental units of this life insurance for spouse and children will soon be
available through payroll deductions.

4.401K Plan eligible the 1st of the month

(4). The company will match 25% of the first 6% of salary deducted by eligible
employees. Also eligible for such other deferred compensation and/or savings
plans generally offered to executives of the Company.

5.Paid Time Off "PTO." Twenty (20) Days per year based on the Company's PTO
policy.

6.Company Paid Long Term Disability for salary of $75,000 and over.

7.Vision Reimbursement of up to $100 per year for the purchase of eyeglasses or
contacts for the employee as well as each family member enrolled in the
company's healthcare plan.

8.Annual auto allowance of $11,400.00 paid weekly to begin upon termination of
Magnivision automobile lease.

        These Executive Employee Benefits may be modified or changed by the
Company from time to time at the discretion of the Board.

16

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2

